          Case 1:19-cr-00116-TFH Document 1 Filed 04/04/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :         CRIMINAL NO.
                                            :
                 v.                         :
                                            :
S 786 S, INC.,                              :         VIOLATIONS:
                                            :
                                            :         31 U.S.C. §§ 5314, 5322
       Defendant.                           :         (Failure to File a Report of
                                            :         Foreign Bank and Financial Accounts)
                                            :

                                    INFORMATION

       The United States Attorney charges that:

                                 COUNTS ONE AND TWO

       On or about the dates identified below, within the District of Columbia, and elsewhere, the

defendant, S 786 S, Inc., a Virginia corporation, did knowingly and willfully violate the

requirements prescribed by the United States Department of Treasury at Title 31, Code of Federal

Regulations, Section 103.24(a), namely, by failing to file a Report of Foreign Bank and Financial

Accounts (“FBAR”) for its bank account at Askari Commercial Bank in Pakistan, which account

maintained an aggregate value of more than $10,000 during those years.

                                                ***
   Case 1:19-cr-00116-TFH Document 1 Filed 04/04/19 Page 2 of 2



     Count                          Year                      FBAR Due Date

       1                             2012                      June 30, 2013

       2                             2013                      June 30, 2014


(Failure to File FBAR, in violation of Title 31, United States Code, Sections 5314 and
5322(a))



                                   Respectfully submitted,

                                   JESSIE K. LIU
                                   United States Attorney
                                   D.C. Bar No. 472845


                            By:                      /s/
                                   ZIA M. FARUQUI, D.C. Bar 494990
                                   Assistant United States Attorney
                                   CHRIS KALTSAS, N.J. Bar 158592016
                                   Special Assistant United States Attorney
                                   555 4th Street, N.W., 11th Floor
                                   Washington, D.C. 20530
                                   zia.faruqui@usdoj.gov
                                   chris.kaltsas@usdoj.gov
                                   202-252-7117 (Faruqui)
                                   202-252-7785 (Kaltsas)
